DETAILED ACTION
The present application is related to international application no. PCT/US2021/020507.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  improper capitalization within the midst of the claims.   MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “forming a suspension composition comprising a crosslinked guar, monoethvlene glycol (MEG), and a suspension viscosifier” in line 1-2.  However, it is unclear whether the (a) crosslinked guar and (b) suspension viscosifier are intended to be separate and distinct components of the suspension or whether the crosslinked guar is a second / additional viscosifier since Applicant’s original disclosure lists guar as a suspension viscosifier.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parris et al (US 2003/0181532).
Claim 1. Parris discloses A method comprising: (a) contacting a suspension composition, water, and optionally one or more additives to form a wellbore servicing fluid at a location proximate a wellsite ([0021]; [0023]); wherein the suspension composition comprises a particulate material, an organic carrier fluid, and a suspension viscosifier ([0021]; [0025]; [0029]); and (b) placing the wellbore servicing fluid in a wellbore penetrating a subterranean formation ([0024]).  
Claim 2. Parris discloses The method of claim 1, wherein the wellsite comprises an offshore platform, a floating vessel, or combinations thereof; and wherein the wellbore is offshore ([0023]).  
Claim 3. Parris discloses The method of claim 1, wherein the particulate material comprises a water-interactive material and/or a water-insoluble material ([0021]); wherein the water-interactive material comprises an expansion agent, alkali metal oxides, alkaline earth metal oxides, magnesium oxide, lightly burned magnesium oxide, hard burned magnesium oxide, deadburned magnesium oxide, metal powders, aluminum powder, a gypsum blend; a viscosifying clay, bentonite, sepiolite, hectorite; a delayed viscosifier, crosslinked guar, crosslinked vinyl alcohols, crosslinked acrylamide polymers; a fluid loss agent, an acrylic-based polymer, a polyacrylate, an acrylamide-based polymer, a polyacrylamide, an acrylamide copolymer, an acrylic acid copolymer, a polymer of acrylamide- tertiary-butyl sulfonate (ATBS), an ATBS/acrylamide copolymer, 2-acrylamido-2-methylpropane sulfonic acid/acrylamide copolymers, 2-acrylamido-2-methylpropane sulfonic acid/N,N-dimethyl- acrylamide copolymers, vinylpyrrolidone/2-acrylamido-2-methylpropane sulfonic acid/acrylamide - 68 -Atty Docket No: 2020-IPM-104062 UJ US (4727-10001) terpolymers, acrylamide/t-butyl acrylate/N-vinylpyrrolidone terpolymers, acrylamide/t-butyl acrylate/2-acrylamido-2-methylpropane sulfonic acid terpolymers, 2-acrylamido-2-methylpropane sulfonic acid/N-N-dimethylacrylamide/ acrylamide terpolymers, acrylamide/t-butyl acrylate/N- vinylpyrrolidone/2-acrylamido-2-methylpropane sulfonic acid tetrapolymers, acrylamide/t-butyl acrylate copolymers, poly(2-hydroxyethyl methacrylate), poly(2-hydroxypropyl methacrylate), derivatives thereof; or combinations thereof; and wherein the water-insoluble material comprises pozzolana cement; sand; a weighting agent, an iron oxide, hematite, a manganese oxide, hausmannite, a titanium-iron oxide, ilmenite; a fiber, a carbon fiber, an acrylonitrile fiber, a polypropylene fiber, a glass fiber, a rubber fiber; a rubber particle; a hollow glass sphere; a hollow pozzolanic sphere; a glass bubble; a glass ball; a ceramic ball; graphite; pozzolan; pumice; trass; clay; calcined clay; silica, fume silica, amorphous silica, micro-sized silica, nano-sized silica; or combinations thereof ([0021]; [0031]; [0036]).  
Claim 4. Parris discloses The method of claim 1, wherein the particulate material is present in the suspension composition in an amount of from about 1 wt.% to about 80 wt.%, based on a total weight of the suspension composition ([0051]).  
Claim 5. Parris discloses The method of claim 1, wherein the organic carrier fluid comprises a glycol and/or a glycol ether; wherein the glycol comprises monoethylene glycol, propylene glycol, butylene glycol, or combinations thereof; and wherein the glycol ether comprises ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, propylene glycol monomethyl ether, propylene glycol monoethyl ether, butylene glycol monomethyl ether, butylene glycol monoethyl ether, or combinations thereof ([0025]).  
Claim 6. Parris discloses The method of claim 1, wherein the organic carrier fluid is present in the suspension composition in an amount of from about 20 wt.% to about 98.99 wt.%, based on a total weight of the suspension composition ([0051]).  
Claim 7. Parris discloses The method of claim 1, wherein the suspension viscosifier comprises Guar gum, Xanthan gum, Welan gum, Diutan, hydroxyethyl cellulose (HEC), modified cellulose, diatomaceous earth, starch, modified and/or crosslinked starch, viscoelastic surfactants (VES), precipitated silica, derivatives thereof, or combinations thereof ([0029]; [0058]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parris et al (US 2003/0181532).
Claim 8. Parris discloses The method of claim 1.  Parris discloses a suspension viscosifier ([0029]), but Parris does not explicitly disclose wherein the suspension viscosifier is present in the suspension composition in an amount of from about 0.01 wt.% to about 20 wt.%, based on a total weight of the suspension composition.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of viscosifier in Parris to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9. Parris discloses The method of claim 1.  Parris discloses forming a suspension composition ([0021]), but Parris does not explicitly disclose wherein the suspension composition is present in the wellbore servicing fluid in an amount of from about 0.1 wt.% to about 60 wt.%, based on a total weight of the wellbore servicing fluid.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of suspension composition within the oilfield service fluid in Parris to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10. Parris discloses The method of claim 1.  Parris does not explicitly disclose wherein the suspension composition has (A1) a density of from about 4 pounds per gallon (ppg) to about 25 ppg; (A2) a specific gravity of from about 0.5 to about 3; (A3) a pH in a range of from about 4 to about 12, when measured for 1 vol.% dilution of the suspension composition in water; (A4) a Brookfield viscosity of from about 50 cP to about 600 cP at 75 °F and 100 rpm; (A5) a flash point of equal to or greater than about 230 °F; (A6) a freezing - 70 -Atty Docket No: 2020-IPM-104062 UJ US (4727-10001) point of from about 8°F to about 24°F; (A7) a boiling point of from about 210°F to about 410°F; or (A8) any combination of (A1)-(A7).  However, Parris does disclose loading the concentration of suspension agents to adjust densities ([0021]; viscosifiers to enhance the viscosity of the suspension composition ([0029]); guar gum hydrates most efficiently in the pH range of 7-8 ([0030]); and that the carrier fluid have the advantage of a high flash point and a low freezing point ([0016]; [0041]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the density, pH, viscosity, flash point, and/or freezing point of suspension composition in Parris to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parris et al (US 2003/0181532) in view of Lafitte et al. (US 2015/0072902).
Claim 11. Parris discloses The method of claim 1.  Parris discloses that the fluids may be used in a variety of treatments ([0024]), but Parris does not disclose wherein the wellbore servicing fluid is a cementitious fluid; wherein the contacting comprises (i) contacting the suspension composition with water to form a mixture, and (ii) contacting the mixture with a cement blend to form the wellbore servicing fluid; wherein the one or more additives are optionally added to the mixture prior to contacting the mixture with the cement blend; and wherein the wellbore servicing fluid is allowed to set.  However, Lafitte teaches treatment fluids and methods for treating a subterranean formation (Abstract), wherein the treatment fluids comprises water or solvent and particles: used to stabilize cement slurries ([0062]); incorporated into a spacer fluid pumped between mud and a cement slurry ([0063]); as an additive in a cementing composition ([0132]); or various other treatments.  Lafitte teaches that the particles can improve the transport and the suspension of various solid materials often included in the above well treatment fluids ([0066]), and the treatment fluid may also comprise guar ([0079]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the oilfield service fluid in Parris by blending the suspension composition with cement, as taught by Lafitte, in order to isolate the different formation layers traversed by the well to prevent fluid migration between the different geological layers or between the layers and the surface ([0132]).
Claim 12. Parris in view of Lafitte teach The method of claim 11.  Lafitte further teaches further comprising adding a weighting agent or a weight-reducing agent to the wellbore servicing fluid prior to placing the wellbore servicing fluid in the wellbore; wherein the weighting agent or the weight-reducing agent is added to the mixture prior to or concurrent with contacting the mixture with the cement blend ([0119]; [0148]).  
Claim 13. Parris in view of Lafitte teach The method of claim 11.  Lafitte further teaches wherein the cement blend is present in the wellbore servicing fluid in an amount ranging from about 20 wt.% to about 90 wt.%, based on a total weight of the wellbore servicing fluid ([0157]); and wherein the weighting agent or the weight-reducing agent is present in the wellbore servicing fluid in an amount of from about 1 % by weight of blend (BWOB) to about 200%BWOB, based on a total weight of the cement blend ([0148]).  It would have been obvious to one of ordinary skill in the art, before the effective filing In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 14. Parris in view of Lafitte teach The method of claim 11.  Lafitte further teaches wherein the wellbore servicing fluid has (B1) a density of from about 9 pounds per gallon (ppg) to about 26 ppg; (B2) a specific gravity of from about 1.1 to about 2.5; (B3) a mixability rating of from about 3 to about 5; (B4) a fluid loss of from about 10 ml per - 71 -Atj Docket No: 2020-IPM-104062 UI US (4727-10001) 30 minutes to about 250 ml per 30 minutes on 325 mesh screen at about 129 °F and about 1,000 psig differential pressure, when measured in accordance with a test standard API-RP-1OB-2; (B5) a 10-second static gel strength of from about I to about 50, and a 10-minute static gel strength of from about 1 to about 300, at about 129 °F, when measured in accordance with a test standard API- RP-1OB-2; (B6) a thickening time of from about 3 hours to about 24 hours at about 129 °F and about 5000 psi when measured in accordance with a test standard API-RP- I OB-2; (B7) a 50 psi UCA compressive strength of from about 1 hour to about 48 hours, a 500 psi UCA compressive strength of from about 2 hours to about 72 hours, and a 24 hr UCA compressive strength of from about 50 psig to about 10,000 psig, when measured at about 168 °F and about 5,000 psig in accordance with a test standard API-RP-1 OB-2; or (B8) any combination of (B I)-(B7) (Fig. 11).  Moreover, Parris does disclose loading the concentration of suspension agents to adjust densities ([0021]; viscosifiers to enhance the viscosity of the suspension composition ([0029]); guar gum hydrates most efficiently in the pH range of 7-8 ([0030]); and that the carrier fluid have the advantage of a high flash point and a low freezing point ([0016]; [0041]).  Moreover, Lafitte teaches thickening times of about 8 hours (Fig. 11).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the density, pH, viscosity, flash point, freezing point, and/or thickening time of oilfield service composition in Parris as modified by Lafitte to the range(s) as claimed, because it has been held that In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 15. Parris in view of Lafitte teach The method of claim 11.  Regarding the limitation wherein a cement cured from the wellbore servicing fluid has (C1) a crush compressive strength of from about 500 psig to about 12,000 psig; (C2) a Young's Modulus of from about 0.3 Mpsig to about 3 Mpsig; (C3) a Brazilian Tensile Strength of from about 50 psig to about 1,600 psig; or (C4) any combination of (C1)-(C3), it is well known in the art of cementing to optimize the compressive strength and tensile strength of a cement composition.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the compressive strength and tensile strength of the oilfield service composition in Parris as modified by Lafitte to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 16. Parris discloses The method of claim 1.  Lafitte teaches wherein the wellbore servicing fluid is a spacer fluid ([0063]); regarding the limitation and wherein the spacer fluid has a density in a range of from about 4 pounds per gallon (ppg) to about 25 ppg, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the density of the oilfield service composition in Parris as modified by Lafitte to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 17-20.  These claims are substantively similar to claims 1-16.  Therefore, the Examiner applies the rejection(s) and rationale(s), above, to Claims 17-20.  The Examiner notes that Claims 17-20 a crosslinked guar, monoethvlene glycol (MEG), and a suspension viscosifier.  Lafitte teaches that the treatment fluid may comprise a borate slurry comprising a borate source as a crosslinker for the thickener, such as guar ([0079]; [0106]; [0112]) as well as a liquid phase comprising glycols, such as ethylene glycol ([0107]).  Therefore, Lafitte teaches and/or renders obvious the additional limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.